Title: To Thomas Jefferson from Bernard Peyton, 19 June 1823
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir,
Richd
19 June 1823
I was favor’d with yours of the 13th current, last evening, & immediately paid Mr Rawlings $89.77, in full of your dft:, on me, in his favor—I have never failed to pay Mr Ritchie what ever claims he presented against you, and recollect distinctly paying him $7.50, for six volumes of sessions Acts, on 23d Augst 1822, which you will find in your a/c of that date, I was not apprised that you were due him any thing further—at all , he has never applied to me for payt your a/c, & when he does, I will discharge it—Jefferson will inform you that your Bedford crop of Tobacco is not all down yet, up to this time I have only recd 16 Hhds: of it—I expect to sell ten of them on Monday next—With great respect Dr Sir Yours very TrulyBernard Peyton